 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN ALGER,                                      No. 2:18-cv-360-MCE-EFB
12                       Plaintiff,
13           v.                                         ORDER AFTER HEARING
14    FCA US LLC, a Delaware Corporation
      formerly known as Chrysler Group LLC,
15
                         Defendant.
16

17

18          This case was before the court on November 13, 2019, for hearing on the parties’ joint

19   request to seal documents (ECF No. 117); defendant’s motion to strike the rebuttal reports from

20   plaintiff’s experts Dr. Bruce Davis, Dr. Francesco Biondi, Dr. Mariusz Ziejewski, and Dr. Allise

21   Wachs (ECF No. 90); and plaintiff’s motions to compel further responses to requests for

22   production of documents and interrogatories (ECF No. 101) and compliance with deposition

23   subpoenas (ECF No. 102). Attorney Brittany Mouzourakis appeared on behalf of defendant, and

24   attorney Stuart Talley appeared on behalf of plaintiff.

25          For the reasons stated on the record, it is hereby ORDERED that:

26          1. The parties’ joint request to file under seal an unredacted version of the Joint Statement

27   Re Discovery Disagreement and Exhibits C through F to the declaration of Fred J. Fresard (ECF

28   No. 117) is granted. The Clerk is directed to file under seal the complete, unredacted version of
                                                       1
 1   these documents. The documents shall remain under seal indefinitely, pending further order of
 2   this court.
 3             2. Defendant’s motion to strike the rebuttal reports from plaintiff’s experts Dr. Bruce
 4   Davis, Dr. Francesco Biondi, Dr. Mariusz Ziejewski, and Dr. Allise Wachs (ECF No. 90) is
 5   denied.
 6             3. Plaintiff’s motion to compel further responses to requests for production of documents
 7   (“RPD”) and interrogatories (ECF No. 101) is granted. Defendant shall produce all documents
 8   responsive to RPD No. 29 by no later than November 20, 2019. Defendant shall provide further
 9   responses to Interrogatories Nos. 20-23 and produce all documents responsive to RPD Nos. 10-14
10   and 33-36 by no later than November 27, 2019. With each production, defendant shall provide a
11   certification, singed under penalty of perjury, verifying that a diligent search has been conducted
12   and that all responsive documents discovered have been performed.
13             4. Plaintiff’s motion to compel compliance with deposition subpoenas (ECF No. 102) is
14   granted. Defendant shall produce all documents requested in each subpoena by 12:00 p.m. the
15   day preceding each deposition.
16   DATED: November 19, 2019.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
